


EXHIBIT 10.1

WAIVER AND FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

THIS WAIVER AND FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (“Waiver and
Amendment”), dated as of June 29, 2007, is entered into by and among Ascendia
Brands, Inc. (the “Company”) and Prencen LLC and Prencen Lending LLC (“Prencen
Lending” and, together with Prencen LLC, the “Prencen Parties”).

RECITALS

A.       The Company, the Prencen Parties and certain other buyers named therein
are parties to a Registration Rights Agreement dated as of February 9, 2007 (the
“Registration Rights Agreement”). Capitalized terms used herein and not
otherwise defined shall have the meanings provided in the Registration Rights
Agreement

B.        Pursuant to the Registration Rights Agreement, the Company was
required to file the Initial Registration Statement with the SEC by no later
than June 30, 2007 (the “Original Filing Deadline”) and as of the date hereof
the Company has not filed and will be unable to file the Initial Registration
Statement by the Original Filing Deadline. The Company has requested that the
Required Holders waive the Company’s obligation to file the Initial Registration
Statement by the Original Filing Deadline (the “Waiver”) and amend the
Registration Rights Agreement to extend the Initial Filing Deadline to September
30, 2007 (the “Amendment”).

C.        The Prentice Parties are the holders of at least a majority of the
Registrable Securities and are willing and entitled to grant the Waiver and
consent to the Amendment, subject to the terms and conditions of this Waiver and
Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.

Waiver.

(a)       Subject to and upon the terms and conditions hereof, the Prencen
Parties, being the Required Holders, grant the Waiver.

(b)       Nothing contained herein shall be deemed a waiver of any provision of
the Registration Rights Agreement other than as provided in Section 1(a).

 

2.

Amendment to Registration Rights Agreement.

The definition of “Initial Filing Deadline” shall be amended by deleting the
phrase “June 30, 2007” and replacing it with “September 30, 2007”.

1

--------------------------------------------------------------------------------




3.            Representations and Warranties. The Company hereby represents and
warrants to the Prencen Parties as follows:

(a)       The execution, delivery and performance by the Company of this Waiver
and Amendment have been duly authorized by all necessary corporate and other
action and do not and will not require any registration with, consent or
approval of, notice to or action by, any Person (including without limitation
any Governmental Authority) in order to be effective and enforceable. The
Transaction Documents, as amended by this Waiver and Amendment, constitute the
legal, valid and binding obligations of the Company, enforceable against it in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

(b)       The Company is entering into this Waiver and Amendment on the basis of
its own investigation and for its own reasons, without reliance upon the Prencen
Parties or any other Person.

4.            Reservation of Rights. The Company acknowledges and agrees that
the execution and delivery by the Required Holders of this Waiver and Amendment,
shall not be deemed to create a course of dealing or otherwise obligate the
Prencen Parties to forbear or enter into waivers under the same, similar or any
other circumstances in the future.

 

5.

Miscellaneous.

(a)       Except as herein expressly amended, all terms, covenants and
provisions of the Registration Rights Agreement are and shall remain in full
force and effect and all references therein and in the other Transaction
Documents to the Registration Rights Agreement shall henceforth refer to the
Registration Rights Agreement as amended by this Waiver and Amendment. This
Waiver and Amendment shall be deemed incorporated into, and a part of, the
Registration Rights Agreement. This Waiver and Amendment is a Transaction
Document.

(b)       This Waiver and Amendment shall be binding upon and inure to the
benefit of the parties hereto and to the Registration Rights Agreement and the
respective successors and assigns of the forgoing. No third party beneficiaries
are intended in connection with this Waiver and Amendment.

(c)       This Waiver and Amendment shall be governed by and construed in
accordance with the law of the State of New York.

(d)       This Waiver and Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. Each of
the parties hereto understands and agrees that this document (and any other
document required herein) may be delivered by any party thereto either in the
form of an executed original or an executed original sent by facsimile
transmission.

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Waiver
and Amendment as of the date first above written.

ASCENDIA BRANDS, INC.

 

 

By:

/s/ ANDREW SHELDRICK

 

Name:

Andrew Sheldrick

 

Title:

General Counsel

 

 

PRENCEN LENDING LLC

By:  Prentice Capital Management, LP, as Manager

 

 

By:

/s/ MATHEW HOFFMAN

 

Name:

Mathew Hoffman

 

Title:

General Counsel

 

 

PRENCEN LLC

By:  Prentice Capital Management, LP, as Manager

 

 

By:

/s/ MATHEW HOFFMAN

 

Name:

Mathew Hoffman

 

Title:

General Counsel

 

3

--------------------------------------------------------------------------------